UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6872


GARY DEAN BOONE,

                Petitioner - Appellant,

          v.

WARDEN, USP LEE COUNTY,

                Respondent – Appellee,

          and

H. J. MARBERRY, Warden;        WARDEN,   FCI,    ALLENWOOD;   UNITED
STATES OF AMERICA,

                Respondents.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00204-SGW)


Submitted:   December 13, 2011               Decided:   December 30, 2011


Before AGEE and     DIAZ,   Circuit   Judges,     and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Dean Boone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Dean Boone appeals the district court’s orders

denying his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition

and denying his motion for reconsideration.                         We have reviewed

the record and find no reversible error.                       Accordingly, we affirm

for the reasons stated by the district court.                       Boone v. Warden,

USP Lee County, No. 7:11-cv-00204-SGW (W.D. Va. May 5, 2011; May

25, 2011).

             Additionally, we construe Boone’s notice of appeal and

informal brief as an application to file a second or successive

28    U.S.C.A.    § 2255    (West       Supp.     2011)    motion.        See    Rice    v.

Rivera, 617 F.3d 802, 808 (4th Cir. 2010); United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                             In order to

obtain    authorization       to    file      a    successive      § 2255     motion,     a

prisoner     must    assert        claims     based       on    either:         (1) newly

discovered       evidence,        not    previously            discoverable      by     due

diligence, that would be sufficient to establish by clear and

convincing       evidence    that,      but       for   constitutional        error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.          28 U.S.C.A. § 2255(h).                 Boone’s claims do

not    satisfy    either     of    these      criteria.          Therefore,      we    deny

authorization to file a successive § 2255 motion.

                                              2
          Accordingly, we affirm.      We deny Boone’s motion to

place the appeal in abeyance.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                3